Citation Nr: 1116934	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for emphysema/hypoxia and shortness of breath/lung disorder.

2.  Entitlement to service connection for orthostatic proteinuria. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1959 until November 1959.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.

The Veteran was afforded a hearing in Jun 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The issue of service connection for orthostatic proteinuria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A respiratory disorder was not manifest during service and is not attributable to service.

CONCLUSION OF LAW

A respiratory disorder was not incurred in service.  38 U.S.C.A §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issue on appeal was clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

According to an April 1993 document, it has been determined that the Veteran's records are "fire-related," indicating that service records may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Nonetheless, the claims file does contain at least some service records.  Furthermore, in a June 2009 letter, the Veteran was informed of the fire-related status of his service treatment records and asked to provide VA with any potentially relevant records in his position.  Finally, the Board notes that the Veteran has not indicated that he has any such records in his possession.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Federal Circuit has rejected the proposition that "medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there are no service records indicating in-service onset of respiratory symptomatology.  Moreover, the post-service evidence does not indicate any relevant complaints or treatment until at least 10 years following separation.  Furthermore, the weight of the competent evidence does not indicate a relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran is claiming entitlement to service connection for a respiratory disorder.  Records show that he was discharged from service after two months of active duty, and there is no evidence, nor does the Veteran suggest, that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran was medically discharged from duty in November 1959.  As service treatment records are unavailable for review, the Board cannot conclude what symptoms, if any, the Veteran had during service.  This does not in itself preclude a grant of service connection, however, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that no respiratory disorder is related to active service for the reasons discussed below. 

The claims file includes a 1970 report from a study which he participated in titled, Fixed and Reproducible Orthostatic Proteinuria.  This report includes a notation corresponding to the Veteran's initials which states "chronic bronchitis."

VA treatment notes from August 2004 indicate that the Veteran endorsed a history of asthma beginning at the age of 27.  He had quit smoking seven years prior and presently had minimal sputum production.  Intermittent hoarseness was present and he denied chest pain.  Radiographic imaging showed mild chronic obstructive pulmonary disease (COPD), and pulmonary tests showed initial vital capacity was 67 percent of predicted.  Findings were consistent with moderate obstructive impairment with good bronchodilator response.

The Veteran reported a three month history of difficulty breathing in March 2005.  He stated that he could sometimes feel his heart pounding when laying down at night.

Nursing notes from August 2007 show that lungs were positive for wheezing bilaterally, with some crackling to the base of the lungs.  The Veteran was easily short of breath with minimal exertion, maintaining 95 percent oxygen saturations in room air. 

In August 2008, the Veteran reported a three day history of increased wheezing and shortness of breath.  He had a history of COPD and denied recently smoking.  The Assessment was of chronic obstructive asthma with exacerbation.

In March 2009, COPD was noted with severe centrilobular emphysematous changes seen on computed tomography (CT) scan.  The Veteran reported that the use on inhalers had been helpful in treating his symptomatology.  On evaluation, lungs were clear in all fields, slightly decreased at the bases.  

In September 2009 the Veteran stated that he was a construction worker with history asthma, allergies and emphysema and a persistent cough for several months.   He reported feeling as though he constantly had mucous causing him to clear his throat.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, the Veteran's symptoms associated with difficulty breathing are capable of lay observation and thus the Veteran's statements constitute competent evidence - the credibility of such evidence must now be considered.  To that end, it is noted that the Veteran has not been inconsistent in his reports of symptomatology and he is found to be a credible.

A review of the totality of the evidence of record show that the report, Fixed and Reproducible Orthostatic Proteinuria, indicates that the Veteran either had or developed "chronic bronchitis" at some point during the study's duration from 1959 to 1969, and that in August 2004, the Veteran endorsed a history of asthma beginning at the age of 27; i.e. approximately 1969.  On the Veteran's April 2009 claim of entitlement to service connection, he stated that the claimed disability began in 1999.  As the Board has found the Veteran to be credible in his own statements regarding onset of symptomatology, it is found that the Veteran's own reports do not establish in-service onset or continuity of symptomatology.  Rather, the evidence of record indicates that the Veteran's disability began long after service.  Furthermore, there is no competent evidence which draws an association between his current disability and service.  Finally, the Board turns to the Veteran's own words offered during his June 2010 hearing before the undersigned.  When asked about why service connection for his respiratory disorder should be granted, the Veteran responded that "I don't even know how to start . . . . Okay, it's not service connected, the respiratory problem.  I realize that."

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

A Veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

Records indicate that the Veteran was discharged from duty due to a condition which existed prior to entry into service.  The Board finds, however, that before the issue of entitlement to service connection based may be properly addressed, the Veteran must undergo VA examination in order to determine whether he has a current disability or disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to undergo VA examination.  The Veteran's claims file is to be made available to the examiner, and the following is to be addressed:

A.  Provide a description of what orthostatic proteinuria means.

B.  Indicate whether orthostatic proteinuria is a recognized disease or injury as opposed to a mere laboratory finding.

C.  In this specific case, does the Veteran's orthostatic proteinuria result in any disability?

D.  If orthostatic proteinuria does result in a disability, describe the nature of the disability.

C.  If underlying disease or injury does exist, is it at least as likely as not that such disorder was incurred in or aggravated by service?


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
H. N. SCHWARTTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


